Ford, Judge:
The merchandise in the case at bar, invoiced as “Chipwood Hats, Item No. 5250,” was classified under paragraph 1504(b) (3) of the Tariff Act of 1930, as modified by the Sixth Protocol of Supplementary Concessions to the General Agreement on Tariffs and Trade, 91 Treas. Dee. 150, T.D. 54108, .and assessed with duty at the rate of $2.28 per dozen and 11% per centum ad valorem under the provision for “Hats, bonnets, and hoods, composed wholly or in chief value of straw, chip, * * * Blocked or trimmed, whether or not bleached; dye.0? epjpred, or stained * * *.”
*369Plaintiff, by its protest, claims that said bats are not trimmed and, accordingly, are properly dutiable at 15 cents per dozen and 12% per centum ad valorem under paragraph 1504(b) of the Tariff Act of 1930, as modified by the Protocol of terms of accession by Japan to the General Agreement on Tariffs and Trade, 90 Treas. Dec. 234, T.D. '53865, and T.D. 53877, as “Hats, bonnets, and hoods, composed wholly or in chief value of chip, * * * Other, if bleached, dyed, colored, or stained.”
When this case was called for hearing, counsel for the respective parties stipulated in effect that the merchandise described as item No. 5250, covering 20 dozen shipwood hats, consisted of hats in chief value of chip, bleached and colored, but not blocked, trimmed, or sewed.
Accepting these facts, we find that said item No. 5250 consists of hats in chief value of chip, which are not trimmed, and, accordingly, are properly dutiable at the rate of 15 cents per dozen and 12% per centum ad valorem under paragraph 1504(b) of the Tariff Act of 1930, as modified, supra\ as claimed by plaintiff herein.
To the extent indicated, the specified claim in this suit is sustained; in all other respects and as to all other merchandise, all the claims are overruled. Judgment will be rendered accordingly.